 



Exhibit 10.57
Execution Copy
COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
CYTOKINETICS, INCORPORATED
dated as of October 28, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
Section 1.01. “Blackout Amount”
    2  
Section 1.02. “Blackout Shares”
    2  
Section 1.03. “Certificate”
    2  
Section 1.04. “Closing Date”
    2  
Section 1.05. “Commission”
    2  
Section 1.06. “Commission Documents”
    2  
Section 1.07. “Commitment Period”
    2  
Section 1.08. “Common Stock”
    2  
Section 1.09. “Condition Satisfaction Date”
    2  
Section 1.10. “Damages”
    2  
Section 1.11. “Draw Down”
    2  
Section 1.12. “Draw Down Amount”
    2  
Section 1.13. “Draw Down Discount Price”
    2  
Section 1.14. “Draw Down Notice”
    3  
Section 1.15. “Draw Down Pricing Period”
    3  
Section 1.16. “DTC”
    3  
Section 1.17. “Effective Date”
    3  
Section 1.18. “Exchange Act”
    3  
Section 1.19. “Excluded Merger or Sale”
    3  
Section 1.20. “Knowledge”
    3  
Section 1.21. “Make Whole Amount”
    3  
Section 1.22. “Market Capitalization”
    3  
Section 1.23. “Material Adverse Effect”
    3  
Section 1.24. “Maximum Commitment Amount”
    3  
Section 1.25. “Maximum Draw Down Amount”
    3  
Section 1.26. “NASD”
    3  
Section 1.27. “Permitted Transaction”
    4  
Section 1.28. “Person”
    4  
Section 1.29. “Principal Market”
    4  
Section 1.30. “Prohibited Transaction”
    4  
Section 1.31. “Prospectus”
    4  
Section 1.32. “Registrable Securities”
    4  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 1.33. “Registration Rights Agreement”
    4  
Section 1.34. “Registration Statement”
    4  
Section 1.35. “Regulation D”
    4  
Section 1.36. “Section 4(2)”
    4  
Section 1.37. “Securities Act”
    4  
Section 1.39. “Shares”
    5  
Section 1.40. “Trading Day”
    5  
Section 1.41. “VWAP”
    5  
Section 1.42. “Warrant”
    5  
Section 1.43. “Warrant Shares”
    5  
ARTICLE II PURCHASE AND SALE OF COMMON STOCK
    5  
Section 2.01. Purchase and Sale of Stock
    5  
Section 2.02. Closing
    5  
Section 2.03. Registration Statement and Prospectus
    5  
Section 2.04. Warrant
    5  
Section 2.05. Blackout Shares
    5  
ARTICLE III DRAW DOWN TERMS
    6  
Section 3.01. Draw Down Notice
    6  
Section 3.02. Number of Shares
    6  
Section 3.03. Limitation on Draw Downs
    6  
Section 3.04. Trading Cushion
    6  
Section 3.05. Settlement
    6  
Section 3.06. Delivery of Shares; Payment of Draw Down Amount
    6  
Section 3.07. Failure to Deliver Shares
    7  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    7  
Section 4.01. Organization, Good Standing and Power
    8  
Section 4.02. Authorization; Enforcement
    8  
Section 4.03. Capitalization
    8  
Section 4.04. Issuance of Shares
    9  
Section 4.05. No Conflicts
    9  
Section 4.06. Commission Documents, Financial Statements
    10  
Section 4.07. No Material Adverse Change
    10  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 4.08. No Undisclosed Liabilities
    10  
Section 4.09. No Undisclosed Events or Circumstances
    10  
Section 4.10. Actions Pending
    11  
Section 4.11. Compliance with Law
    11  
Section 4.12. Certain Fees
    11  
Section 4.13. Disclosure
    11  
Section 4.14. Material Non-Public Information
    11  
Section 4.15. Exemption from Registration; Valid Issuances
    11  
Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction
    12  
Section 4.17. No Integrated Offering
    12  
Section 4.18. Acknowledgment Regarding Investor’s Purchase of Shares
    12  
ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
    12  
Section 5.01. Organization and Standing of the Investor
    12  
Section 5.02. Authorization and Power
    12  
Section 5.03. No Conflicts
    13  
Section 5.04. Financial Capability
    13  
Section 5.05. Information
    13  
Section 5.06. Trading Restrictions
    13  
Section 5.07. Statutory Underwriter Status
    14  
Section 5.08. Not an Affiliate
    14  
Section 5.09. Manner of Sale
    14  
Section 5.10. Prospectus Delivery
    14  
ARTICLE VI COVENANTS OF THE COMPANY
    14  
Section 6.01. Securities
    14  
Section 6.02. Reservation of Common Stock
    14  
Section 6.03. Registration and Listing
    14  
Section 6.04. Registration Statement
    15  
Section 6.05. Compliance with Laws
    15  
Section 6.06. Other Financing
    15  
Section 6.07. Prohibited Transactions
    16  
Section 6.08. Corporate Existence
    16  
Section 6.09. Non-Disclosure of Non-Public Information
    16  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 6.10. Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down
    16  
Section 6.11. Amendments to the Registration Statement
    17  
Section 6.12. Prospectus Delivery
    17  
ARTICLE VII CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN
    17  
Section 7.01. Accuracy of the Company’s Representations and Warranties
    17  
Section 7.02. Performance by the Company
    17  
Section 7.03. Compliance with Law
    17  
Section 7.04. Effective Registration Statement
    18  
Section 7.05. No Knowledge
    18  
Section 7.06. No Suspension
    18  
Section 7.07. No Injunction
    18  
Section 7.08. No Proceedings or Litigation
    18  
Section 7.09. Sufficient Shares Registered for Resale
    18  
Section 7.10. Warrant
    18  
Section 7.11. Opinion of Counsel
    18  
Section 7.12. Accuracy of Investor’s Representation and Warranties
    19  
ARTICLE VIII TERMINATION
    19  
Section 8.01. Term
    19  
Section 8.02. Other Termination
    19  
Section 8.03. Effect of Termination
    19  
Section 9.01. Indemnification
    20  
Section 9.02. Notification of Claims for Indemnification
    21  
ARTICLE X MISCELLANEOUS
    22  
Section 10.01. Fees and Expenses
    22  
Section 10.02. Reporting Entity for the Common Stock
    23  
Section 10.03. Brokerage
    23  
Section 10.04. Notices
    23  
Section 10.05. Assignment
    24  
Section 10.06. Amendment; No Waiver
    24  
Section 10.07. Entire Agreement
    24  
Section 10.08. Severability
    24  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
Section 10.09.
  Title and Subtitles     25  
Section 10.10.
  Counterparts     25  
Section 10.11.
  Choice of Law     25  
Section 10.12.
  Specific Enforcement, Consent to Jurisdiction     25  
Section 10.13.
  Survival     25  
Section 10.14.
  Publicity     25  
Section 10.15.
  Assurances     26  

v



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
CYTOKINETICS, INCORPORATED
dated as of October 28, 2005
     This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as
of the 28th day of October, 2005, by and between KINGSBRIDGE CAPITAL LIMITED, an
entity organized and existing under the laws of the British Virgin Islands (the
“Investor”) and CYTOKINETICS, INCORPORATED, a corporation organized and existing
under the laws of the State of Delaware (the “Company”).
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions and limitations set forth herein, the Company may issue and sell to
the Investor, from time to time as provided herein, and the Investor shall
purchase from the Company, up to $75 million worth of shares of Common Stock (as
defined below); and
     WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and
     WHEREAS, the parties hereto are concurrently entering into a Registration
Rights Agreement in the form of Exhibit A hereto (the “Registration Rights
Agreement”) pursuant to which the Company shall register the Common Stock issued
and sold to the Investor under this Agreement and under the Warrant (as defined
below), upon the terms and subject to the conditions set forth therein; and
     WHEREAS, in consideration for the Investor’s execution and delivery of, and
its performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 244,000 shares of Common Stock, upon the terms and subject to the conditions
set forth therein;
     NOW, THEREFORE, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01. “Blackout Amount” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.02. “Blackout Shares” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.03. “Certificate” shall have the meaning assigned to such term in
Section 4.03 hereof.
     Section 1.04. “Closing Date” means the date on which this Agreement is
executed and delivered by the Company and the Investor.
     Section 1.05. “Commission” means the United States Securities Exchange
Commission.
     Section 1.06. “Commission Documents” shall have the meaning assigned to
such term in Section 4.06 hereof.
     Section 1.07. “Commitment Period” means the period commencing on the
Effective Date and expiring on the earliest to occur of (i) the date on which
the Investor shall have purchased Shares pursuant to this Agreement for an
aggregate purchase price equal to the Maximum Commitment Amount, (ii) the date
this Agreement is terminated pursuant to Article VIII hereof, and (iii) the date
occurring thirty-six (36) months from the Effective Date.
     Section 1.08. “Common Stock” means the common stock of the Company, par
value $0.001 per share.
     Section 1.09. “Condition Satisfaction Date” shall have the meaning assigned
to such term in Article VII hereof.
     Section 1.10. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).
     Section 1.11. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.
     Section 1.12. “Draw Down Amount” means the actual amount of a Draw Down
paid to the Company.
     Section 1.13. “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during a Draw Down Pricing Period when the VWAP equals or exceeds
$3.50 but is less than or equal to $7.00, (ii) 92% of the VWAP on any Trading
Day during the Draw Down Pricing Period when VWAP exceeds $7.00 but is less than
or equal to $10.05, or (ii) 94% of the VWAP on any Trading Day during the Draw
Down Pricing Period when VWAP exceeds $10.05.

2



--------------------------------------------------------------------------------



 



     Section 1.14. “Draw Down Notice” shall have the meaning assigned to such
term in Section 3.01 hereof.
     Section 1.15. “Draw Down Pricing Period” shall mean, with respect to each
Draw Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.
     Section 1.16. “DTC” shall mean the Depository Trust Company, or any
successor thereto.
     Section 1.17. “Effective Date” means the first Trading Day immediately
following the date on which the Registration Statement is declared effective by
the Commission.
     Section 1.18. “Exchange Act” means the U.S. Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
     Section 1.19. “Excluded Merger or Sale” shall have the meaning assigned to
such term in the Warrant.
     Section 1.20. “Knowledge” means the actual knowledge of the Chief Executive
Officer, Chief Financial Officer or any Executive Vice President, Senior Vice
President or Vice President of the Company.
     Section 1.21. “Make Whole Amount” shall have the meaning specified in
Section 3.07.
     Section 1.22. “Market Capitalization” means, as of any Trading Day, the
product of (i) the closing sale price of the Company’s Common Stock as reported
by Bloomberg L.P. using the AQR function and (ii) the number of outstanding
shares of Common Stock of the Company as reported by Bloomberg L.P. using the
DES function.
     Section 1.23. “Material Adverse Effect” means any continuing effect on the
business, operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, that none of the
following shall constitute a “Material Adverse Effect”: (i) the effects of
conditions or events that are generally applicable to the capital, financial,
banking or currency markets and the biotechnology industry, (ii) any changes or
effects resulting from the announcement or consummation of the transactions
contemplated by this Agreement, including, without limitation, any changes or
effects associated with any particular Draw Down, and (iii) changes in the
market price of the Common Stock.
     Section 1.24. “Maximum Commitment Amount” means the lesser of (i)
$75 million in aggregate Draw Down Amounts or (ii) 5,703,488 shares of Common
Stock (as adjusted for stock splits, stock combinations, stock dividends and
recapitalizations that occur on or after the date of this Agreement).
     Section 1.25. “Maximum Draw Down Amount” means the lesser of (i) 2.5% of
the Company’s Market Capitalization at the time of the Draw Down, or (ii)
$15 million.
     Section 1.26. “NASD” means the National Association of Securities Dealers,
Inc.

3



--------------------------------------------------------------------------------



 



     Section 1.27. “Permitted Transaction” shall have the meaning assigned to
such term in Section 6.06 hereof.
     Section 1.28. “Person” means any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including any government or political subdivision or an agency or
instrumentality thereof.
     Section 1.29. “Principal Market” means the Nasdaq National Market, the
Nasdaq SmallCap Market, the American Stock Exchange or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.
     Section 1.30. “Prohibited Transaction” shall have the meaning assigned to
such term in Section 6.07 hereof.
     Section 1.31. “Prospectus” as used in this Agreement means the prospectus
in the form included in the Registration Statement, as supplemented from time to
time pursuant to Rule 424(b) of the Securities Act.
     Section 1.32. “Registrable Securities” means (i) the Shares, (ii) the
Warrant Shares, and (iii) any securities issued or issuable with respect to any
of the foregoing by way of exchange, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (w) the Registration Statement has been declared effective by the SEC and
such Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, (y) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (z) in the opinion of counsel to
the Company such Registrable Securities may be sold without registration and
without any time, volume or manner limitations pursuant to Rule 144(k) (or any
similar provision then in effect) under the Securities Act.
     Section 1.33. “Registration Rights Agreement” shall have the meaning set
forth in the recitals of this Agreement.
     Section 1.34. “Registration Statement” shall have the meaning assigned to
such term in the Registration Rights Agreement.
     Section 1.35. “Regulation D” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.36. “Section 4(2)” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.37. “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.38. “Settlement Date” shall have the meaning assigned to such
term in Section 3.05 hereof.

4



--------------------------------------------------------------------------------



 



     Section 1.39. “Shares” means the shares of Common Stock of the Company that
are and/or may be purchased hereunder.
     Section 1.40. “Trading Day” means any day other than a Saturday or a Sunday
on which the Principal Market is open for trading in equity securities.
     Section 1.41. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.
     Section 1.42. “Warrant” shall have the meaning set forth in the recitals of
this Agreement.
     Section 1.43. “Warrant Shares” means the shares of Common Stock issuable to
the Investor upon exercise of the Warrant.
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
     Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate (in Draw Down Amounts) of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.
     Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Clifford Chance US LLP, 31 West
52nd Street, New York, NY 10019 at 2:00 p.m. local time on October 28, 2005, or
at such other time and place or on such date as the Investor and the Company may
agree upon (the “Closing Date”). Each party shall deliver at or prior to the
Closing all documents, instruments and writings required to be delivered at the
Closing by such party pursuant to this Agreement.
     Section 2.03. Registration Statement and Prospectus. The Company shall
prepare and file with the Commission the Registration Statement (including the
Prospectus) in accordance with the provisions of the Securities Act and the
Registration Rights Agreement.
     Section 2.04. Warrant. On the Closing Date, the Company shall issue and
deliver the Warrant to the Investor.
     Section 2.05. Blackout Shares. The Company shall deliver any Blackout
Amount or issue and deliver any Blackout Shares to the Investor in accordance
with Section 1(e) of the Registration Rights Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE III
DRAW DOWN TERMS
     Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:
     Section 3.01. Draw Down Notice. The Company, may, in its sole discretion,
issue a Draw Down Notice (defined below) specifying the dollar amount of Shares
it elects to sell to the Investor (each such election a “Draw Down”) up to a
Draw Down Amount equal to the Maximum Draw Down Amount during the Commitment
Period, which Draw Down the Investor will be obligated to accept. The Company
shall inform the Investor in writing via facsimile transmission, with a copy to
the Investor’s counsel, as to such Draw Down Amount before commencement of
trading on the first Trading Day of the related Draw Down Pricing Period (the
“Draw Down Notice”). In addition to the Draw Down Amount, each Draw Down Notice
shall designate the first Trading Day of the Draw Down Pricing Period. In no
event shall any Draw Down Amount exceed the Maximum Draw Down Amount. Each Draw
Down Notice shall be accompanied by a certificate, signed by the Chief Executive
Officer or Chief Financial Officer dated, as of the date of such Draw Down
Notice, in the form of Exhibit C hereof.
     Section 3.02. Number of Shares. Subject to Section 3.06(b), the number of
Shares to be issued in connection with each Draw Down shall be equal to the sum
of the number of shares issuable on each Trading Day of the Draw Down Pricing
Period. The number of shares issuable on a Trading Day during a Draw Down
Pricing Period shall be equal to the quotient of one eighth (1/8th) of the Draw
Down Amount divided by the Draw Down Discount Price for such Trading Day.
     Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be
permitted for each Draw Down Pricing Period.
     Section 3.04. Trading Cushion. Unless the parties agree in writing
otherwise, there shall be a minimum of three (3) Trading Days between the
expiration of any Draw Down Pricing Period and the beginning of the next
succeeding Draw Down Pricing Period.
     Section 3.05. Settlement. The number of Shares purchased by the Investor in
any Draw Down shall be determined and settled on two separate dates. Shares
purchased by the Investor during the first four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the sixth Trading
Day of such Draw Down Pricing Period. Shares purchased by the Investor during
the second four Trading Days of any Draw Down Pricing Period shall be determined
and settled no later than the second Trading Day after the last Trading Day of
such Draw Down Pricing Period. Each date on which settlement of the purchase and
sale of Shares occurs hereunder being referred to as a “Settlement Date.” The
Investor shall provide the Company with delivery instructions for the Shares to
be issued at each Settlement Date at least two Trading Days in advance of such
Settlement Date. The number of Shares actually issued shall be rounded to the
nearest whole number of Shares.
     Section 3.06. Delivery of Shares; Payment of Draw Down Amount.
     (a) On each Settlement Date, the Company shall deliver the Shares purchased
by the Investor to the Investor or its designees exclusively via book-entry
through the DTC to an account designated by the Investor, and upon receipt of
the Shares, the Investor shall cause

6



--------------------------------------------------------------------------------



 



payment therefor to be made to the Company’s designated account by wire transfer
of immediately available funds, if the Shares are received by the Investor no
later than 1:00 p.m. (Eastern Time), or next day available funds, if the Shares
are received thereafter.
     (b) For each Trading Day during a Draw Down Pricing Period that the VWAP is
less than the greater of (i) 85% of the Closing Price of the Company’s Common
Stock on the Trading Day immediately preceding the commencement of such Draw
Down Pricing Period, or (ii) $3.50, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice. If trading in the Company’s Common Stock is suspended for any
reason for more than three (3) consecutive or non-consecutive hours during any
Trading Day during a Draw Down Pricing Period, such Trading Day shall not be
used in calculating the number of Shares to be issued in connection with such
Draw Down, and the Draw Down Amount in respect of such Draw Down Pricing Period
shall be reduced by one eighth (1/8th) of the initial Draw Down Amount specified
in the Draw Down Notice.
     Section 3.07. Failure to Deliver Shares. If on any Settlement Date, the
Company fails to take all actions within the reasonable control of the Company
to cause the delivery of the Shares purchased by the Investor, and such failure
is not cured within two (2) Trading Days following such Settlement Date, the
Company shall pay to the Investor on demand in cash by wire transfer of
immediately available funds to an account designated by the Investor the “Make
Whole Amount;” provided, however, that in the event that the Company is
prevented from delivering Shares in respect of any such Settlement Date in a
timely manner by any fact or circumstance that is reasonably within the control
of, or directly attributable to, the Investor, then such two (2) Trading Day
period shall be automatically extended until such time as such fact or
circumstance is cured. As used herein, the Make Whole Amount shall be an amount
equal to the sum of (i) the Draw Down Amount actually paid by the Investor in
respect of such Shares plus (ii) an amount equal to the actual loss suffered by
the Investor in respect of sales to subsequent purchasers, pursuant to
transactions entered into before the Settlement Date, of the Shares that were
required to be delivered by the Company, which shall be based upon documentation
reasonably satisfactory to the Company demonstrating the difference (if greater
than zero) between (A) the price per share paid by the Investor to purchase such
number of shares of Common Stock necessary for the Investor to meet its share
delivery obligations to such subsequent purchasers minus (B) the average Draw
Down Discount Price during the applicable Draw Down Pricing Period. In the event
that the Make Whole Amount is not paid within two (2) Trading Days following a
demand therefor from the Investor, the Make Whole Amount shall accrue interest
compounded daily at a rate of five percent (5%) per annum up to and including
the date on which the Make Whole Amount is actually paid. Notwithstanding
anything to the contrary set forth in this Agreement, in the event that the
Company pays the Make Whole Amount (plus interest, if applicable) in respect of
any Settlement Date in accordance with this Section 3.07, such payment shall be
the Investor’s sole remedy in respect of the Company’s failure to deliver Shares
in respect of such Settlement Date, and the Company shall not be obligated to
deliver such Shares.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby makes the following representations and warranties to
the Investor:

7



--------------------------------------------------------------------------------



 



     Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below), the Company
does not own more than fifty percent (50%) of the outstanding capital stock of
or control any other business entity, other than any wholly-owned subsidiary
that is not “significant” within the meaning of Regulation S-X promulgated by
the Commission. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify or be in good
standing would not have a Material Adverse Effect.
     Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the Warrant has been duly executed, issued and delivered, by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, securities, insolvency,
or similar laws relating to, or affecting generally the enforcement of,
creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.
     Section 4.03. Capitalization. The authorized capital stock of the Company
and the shares thereof issued and outstanding as of June 30, 2005 are set forth
on a schedule (the “Disclosure Schedule”) previously delivered to the Investor.
All of the outstanding shares of the Common Stock have been duly and validly
authorized and issued, and are fully paid and non-assessable. Except as set
forth in this Agreement or as previously disclosed on the Disclosure Schedule,
as of June 30, 2005, no shares of Common Stock were entitled to preemptive
rights or registration rights and there were no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for or
giving any right to subscribe for, any shares of capital stock of the Company.
Except as set forth in this Agreement, the Commission Documents, or as
previously disclosed to the Investor in the Disclosure Schedule, as of June 30,
2005, there were no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock of the Company. Except as described in the Commission Documents or as
previously disclosed to the Investor in the Disclosure Schedule, as of the date
hereof the Company is not a party to any agreement granting registration rights
to any Person with respect to any of its equity or debt securities. Except as
set forth in the Commission Documents or as previously disclosed to the Investor
in writing, as of the date hereof the Company is not a party to, and it has no
Knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued
during the twenty-four month period immediately prior to the

8



--------------------------------------------------------------------------------



 



Closing complied in all material respects with all applicable federal and state
securities laws, and no stockholder has a right of rescission or damages with
respect thereto that could reasonably be expected to have a Material Adverse
Effect. The Company has furnished or made available to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws, as
amended and in effect on the date hereof (the “Bylaws”).
     Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Certificate) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, and subject to, and in reliance on, the representations,
warranties and covenants made herein by the Investor, the Shares and the Warrant
Shares shall be validly issued and outstanding, fully paid and non-assessable,
and the Investor shall be entitled to all rights accorded to a holder of shares
of Common Stock.
     Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound or by which any
of its respective properties or assets are bound which would constitute a
Material Adverse Effect, (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected where such violation would constitute
a Material Adverse Effect, or (v) require any consent of any third-party that
has not been obtained pursuant to any material contract to which the Company is
subject or to which any of its assets, operations or management may be subject
where the failure to obtain any such consent would constitute a Material Adverse
Effect. The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, the
Registration Rights Agreement or the Warrant, or issue and sell the Shares, the
Warrant Shares or the Blackout Shares (except to the extent that the number of
Blackout Shares required to be issued exceeds the number of authorized shares of
Common Stock under the Certificate) in accordance with the terms hereof and
thereof (other than any filings that may be required to be made by the Company
with the Commission, the NASD/Nasdaq or state securities commissions subsequent
to the Closing, and, any registration statement (including any amendment or
supplement thereto) or any other filing or consent which may be filed pursuant
to this Agreement, the Registration Rights Agreement or the Warrant); provided
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Investor herein.

9



--------------------------------------------------------------------------------



 



     Section 4.06. Commission Documents, Financial Statements. The Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
April 29, 2003 the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the “Commission Documents”). Except as previously disclosed to the
Investor in writing, since April 29, 2004 the Company has maintained all
requirements for the continued listing or quotation of its Common Stock, and
such Common Stock is currently listed or quoted on the Nasdaq National Market.
The Company has made available to the Investor true and complete copies of the
Commission Documents filed with the Commission since April 29, 2004 and prior to
the Closing Date. The Company has not provided to the Investor any information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. As of its
date, the Company’s Form 10-K for the year ended December 31, 2004 complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, to the Company’s Knowledge such Form 10-K
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, to the Company’s Knowledge the
financial statements of the Company included in the Commission Documents filed
with the Commission since April 29, 2004 complied as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
     Section 4.07. No Material Adverse Change. Except as disclosed in the
Commission Documents, since June 30, 2005 no event or series of events has or
have occurred that would, individually or in the aggregate, have a Material
Adverse Effect on the Company.
     Section 4.08. No Undisclosed Liabilities. To the Company’s Knowledge,
neither the Company nor any of its subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of the Company or any subsidiary (including the
notes thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries respective businesses since June 30, 2005 or which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company.
     Section 4.09. No Undisclosed Events or Circumstances. To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its subsidiaries or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the

10



--------------------------------------------------------------------------------



 



Company but which has not been so publicly announced or disclosed and which,
individually or in the aggregate, would have a Material Adverse Effect on the
Company.
     Section 4.10. Actions Pending. There is no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Company,
threatened against the Company or any subsidiary which questions the validity of
this Agreement or the transactions contemplated hereby or any action taken or to
be taken pursuant hereto or thereto. Except as set forth in the Commission
Documents or in the Disclosure Schedule, there is no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Company,
threatened, against or involving the Company, any subsidiary or any of their
respective properties or assets that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed to the Investor in writing, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
Knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.
     Section 4.11. Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or such that would
not reasonably be expected to cause a Material Adverse Effect. Except as set
forth in the Commission Documents, the Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     Section 4.12. Certain Fees. Except as expressly set forth in this
Agreement, no brokers, finders or financial advisory fees or commissions will be
payable by the Company or any of its subsidiaries in respect of the transactions
contemplated by this Agreement.
     Section 4.13. Disclosure. To the Company’s Knowledge, neither this
Agreement nor any other documents, certificates or instruments furnished to the
Investor by or on behalf of the Company or any subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
     Section 4.14. Material Non-Public Information. Except for this Agreement
and the transactions contemplated hereby, neither the Company nor its employees
have disclosed to the Investor, any material non-public information that,
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.
     Section 4.15. Exemption from Registration; Valid Issuances. Subject to, and
in reliance on, the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws. Neither the sales of the Shares,
the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor the
Company’s performance of its

11



--------------------------------------------------------------------------------



 



obligations under, this Agreement, the Registration Rights Agreement, or the
Warrant shall (i) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Shares, the Warrant Shares, any Blackout
Shares or any of the assets of the Company, or (ii) except as previously
disclosed to the Investor in writing, entitle the holders of any outstanding
shares of capital stock of the Company to preemptive or other rights to
subscribe to or acquire the shares of Common Stock or other securities of the
Company.
     Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.
     Section 4.17. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.
     Section 4.18. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
     The Investor hereby makes the following representations, warranties and
covenants to the Company:
     Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.
     Section 5.02. Authorization and Power. The Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Warrant and the Registration Rights Agreement and to purchase the Shares,
the Warrant and the Warrant Shares in accordance with the terms hereof and
thereof. The execution, delivery and performance of this Agreement, the Warrant
and the Registration Rights Agreement by Investor and the consummation by it of
the transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Investor, its Board of Directors or stockholders is required. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its

12



--------------------------------------------------------------------------------



 



terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of creditor’s rights and remedies or by other equitable principles
of general application.
     Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares or the Warrant in accordance with the terms hereof, provided
that, for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
     Section 5.04. Financial Capability. The Investor has the financial
capability to perform all of its obligations under this Agreement, including the
capability to purchase the Shares, the Warrant and the Warrant Shares in
accordance with the terms hereof. The Investor has such knowledge and experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in Common Stock. The Investor is an “accredited
investor” as defined in Regulation D. The Investor is a “sophisticated investor”
as described in Rule 506(b)(2)(ii) of Regulation D. The Investor acknowledges
that an investment in the Common Stock and the Warrant is speculative and
involves a high degree of risk.
     Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Warrant and the Warrant Shares which have been requested by the Investor. The
Investor has reviewed or received copies of the Commission Documents. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Shares, the Warrant and the Warrant
Shares. The Investor understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.
     Section 5.06. Trading Restrictions. The Investor covenants that neither the
Investor nor any of its affiliates nor any entity managed or controlled by the
Investor will, or cause or assist any Person to, enter into or execute any
“short sale” (as such term is defined in Rule 200 of

13



--------------------------------------------------------------------------------



 



Regulation SHO, or any successor regulation, promulgated by the Commission under
the Exchange Act) of any securities of the Company.
     Section 5.07. Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor will be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law.
     Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.
     Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.
     Section 5.10. Prospectus Delivery. The Investor agrees that unless the
Shares and Warrant Shares are eligible for resale pursuant to all the conditions
of Rule 144, it will resell the Shares and Warrant Shares only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable securities laws, including, without limitation, the prospectus
delivery requirements of the Securities Act and the insider trading restrictions
of the Exchange Act.
ARTICLE VI
COVENANTS OF THE COMPANY
     The Company covenants with the Investor as follows, which covenants are for
the benefit of the Investor and its permitted assignees (as defined herein):
     Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor.
     Section 6.02. Reservation of Common Stock. As of the date hereof, the
Company has available and the Company shall reserve and keep available at all
times, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock for the purpose of enabling the Company to
satisfy any obligation to issue the Shares in connection with all Draw Downs
contemplated hereunder and the Warrant Shares. The number of shares so reserved
from time to time, as theretofore increased or reduced as hereinafter provided,
may be reduced by the number of shares actually delivered hereunder.
     Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with its
reporting and filing obligations under the Exchange Act, (iii) to prevent the
termination or suspension of such registration, or the termination or suspension
of its

14



--------------------------------------------------------------------------------



 



reporting and filing obligations under the Exchange Act or Securities Act
(except as expressly permitted herein). The Company shall use commercially
reasonable efforts to maintain the listing and trading of its Common Stock and
the listing of the Shares purchased by Investor hereunder on the Principal
Market (including, without limitation, maintaining sufficient net tangible
assets) and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the NASD and the
Principal Market. The Company will not be required to carry out any action
pursuant to this Agreement, the Registration Rights Agreement or the Warrant
that would adversely impact the listing of the Company’s securities on the
Principal Market as now in effect, and as may be changed by the Company in the
future in the Company’s discretion.
     Section 6.04. Registration Statement. Without the prior written consent of
the Investor, the Registration Statement shall be used solely in connection with
the transactions between the Company and the Investor contemplated hereby.
     Section 6.05. Compliance with Laws.
     (a) The Company shall comply, and cause each subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
     (b) Without the consent of its stockholders in accordance with NASD rules,
the Company will not be obligated to issue, and the Investor will not be
obligated to purchase, any Shares or Blackout Shares which would result in the
issuance under this Agreement, the Warrant and the Registration Rights Agreement
of Shares and Blackout Shares (collectively) representing more than the
applicable percentage under the rules of the NASD, including, without
limitation, NASD Rule 4350(i), that would require stockholder approval of the
issuance thereof.
     Section 6.06. Other Financing. Nothing in this Agreement shall be construed
to restrict the right of the Company to offer, sell and/or issue securities of
any kind whatsoever, provided such transaction is not a Prohibited Transaction
(as defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”). Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition of one or more other
companies, equipment, technologies or lines of business, (iii) issue shares of
Common Stock and/or Preferred Stock in connection with the Company’s option or
award plans, stock purchase plans, rights plans, warrants or options, (iv) issue
shares of Common Stock and/or Preferred Stock in connection with the acquisition
of products, licenses, equipment or other assets and strategic partnerships or
joint ventures; (v) issue shares of Common and/or Preferred Stock to consultants
and/or advisors as consideration for services rendered or to be rendered,
(vi) issue and sell equity or debt securities in a public offering, (vii) issue
and sell and equity or debt securities in a private placement (other than in
connection with any Prohibited Transaction), (viii) issue equity securities to
equipment lessors, equipment vendors, banks or similar lending institutions in
connection with leases or loans, or in connection with strategic commercial or
licensing transactions, (ix) issue securities in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company, and (x) issue shares of Common Stock to the Investor under any
other agreement entered into between the Investor and the Company.

15



--------------------------------------------------------------------------------



 



     Section 6.07. Prohibited Transactions. During the term of this Agreement,
the Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld at the sole
discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall mean the issuance of shares of Common
Stock or securities of any type whatsoever that are, or may become, convertible
or exchangeable into shares of Common Stock where the purchase, conversion or
exchange price for such Common Stock is determined using any floating discount
or other post-issuance adjustable discount to the market price of Common Stock,
including, without limitation, pursuant to any equity line or other financing
that is substantially similar to the financing provided for under this
Agreement, provided that any future issuance by the Company of a convertible
security (“Convertible Security”) that contains provisions that adjust the
conversion price of such Convertible Security (“Conversion Price”) solely in the
event of stock splits, dividends, distributions or similar events shall not be a
Prohibited Transaction for purposes of this Section 6.07 so long as such
Convertible Security does not contain a provision that adjusts the Conversion
Price as a result of any issuances of new securities after the issue date of the
Convertible Security at a price below the then effective Conversion Price of the
Convertible Security, or as a result of any decline in the market price of the
Common Stock after the issue date of the Convertible Security, other than a
decline resulting directly from stock splits, dividends, distributions or
similar events including, without limitation, the type of conversion price
adjustments customarily found in a firm commitment Rule 144A offering to
qualified institutional buyers.
     Section 6.08. Corporate Existence. The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that nothing in this Agreement shall be deemed to prohibit
the Company from engaging in any Excluded Merger or Sale with another Person
provided that in the event of an Excluded Merger or Sale, if the surviving,
successor or purchasing Person does not agree to assume the obligations under
the Warrant, then the Company shall deliver a notice to the Investor at least
ten (10) days before the consummation of such Excluded Merger or Sale, the
Investor may exercise the Warrant at any time before the consummation of such
Excluded Merger or Sale (and such exercise may be made contingent upon the
consummation of such Excluded Merger or Sale), and any portion of the Warrant
that has not been exercised before consummation of such Excluded Merger or Sale
shall terminate and expire, and shall no longer be outstanding.
     Section 6.09. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, the Registration Rights Agreement or the
Warrant, none of the Company, its officers, directors, employees nor agents
shall disclose material non-public information to the Investor, its advisors or
representatives.
     Section 6.10. Notice of Certain Events Affecting Registration; Suspension
of Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not be

16



--------------------------------------------------------------------------------



 



required to disclose to the Investor the substance or specific reasons of any of
the events set forth in clauses (i) through (ii) of the previous sentence, only
that the event has occurred. The Company shall not request a Draw Down during
the continuation of any of the foregoing events.
     Section 6.11. Amendments to the Registration Statement. When the
Registration Statement is declared effective by the Commission, the Company
shall (i) not file any amendment to the Registration Statement or make any
amendment or supplement to the Prospectus of which the Investor shall not
previously have been advised and (ii) so long as, in the reasonable opinion of
counsel for the Investor, a Prospectus is required to be delivered in connection
with sales of the Shares by the Investor, if the Company files any information,
documents or reports that are incorporated by reference in the Registration
Statement pursuant to the Exchange Act, the Company shall, if requested in
writing by the Investor, deliver a copy of such information, documents or
reports to the Investor promptly following such filing.
     Section 6.12. Prospectus Delivery. From time to time for such period as in
the reasonable opinion of counsel for the Investor a prospectus is required by
the Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN
     The obligation of the Investor hereunder to accept a Draw Down Notice and
to acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.
     Section 7.01. Accuracy of the Company’s Representations and Warranties.
Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made as though made at that
time except for representations and warranties that are expressly made as of a
particular date.
     Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.
     Section 7.03. Compliance with Law. The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in

17



--------------------------------------------------------------------------------



 



connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby except for any failures
to so comply which could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.04. Effective Registration Statement. Upon the terms and subject
to the conditions set forth in the Registration Rights Agreement, the
Registration Statement shall have previously become effective and shall remain
effective and (i) neither the Company nor the Investor shall have received
notice that the Commission has issued or intends to issue a stop order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
Commission’s concerns have been addressed and the Investor is reasonably
satisfied that the Commission no longer is considering or intends to take such
action), and (ii) no other suspension of the use or withdrawal of the
effectiveness of the Registration Statement or the Prospectus shall exist.
     Section 7.05. No Knowledge. The Company shall have no Knowledge of any
event that could reasonably be expected to have the effect of causing the
Registration Statement with respect to the resale of the Registrable Securities
by the Investor to be suspended or otherwise ineffective (which event is
reasonably likely to occur within eight Trading Days following the Trading Day
on which a Draw Down Notice is delivered) as of the Settlement Date.
     Section 7.06. No Suspension. Trading in the Company’s Common Stock shall
not have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited.
     Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
     Section 7.08. No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and, to the Knowledge of the Company no investigation by any governmental
authority shall have been threatened, against the Company or any subsidiary, or
any of the officers, directors or affiliates of the Company or any subsidiary
seeking to enjoin, prevent or change the transactions contemplated by this
Agreement.
     Section 7.09. Sufficient Shares Registered for Resale. The Company shall
have sufficient Shares, calculated using the closing trade price of the Common
Stock as of the Trading Day immediately preceding such Draw Down Notice,
registered under the Registration Statement to issue and sell such Shares in
accordance with such Draw Down Notice.
     Section 7.10. Warrant. The Warrant shall have been duly executed, delivered
and issued to the Investor, and the Company shall not be in default in any
material respect under any of the provisions thereof, provided that any refusal
by or failure of the Company to issue and deliver Warrant Shares in respect of
any exercise (in whole or in part) thereof shall be deemed to be material for
the purposes of this Section 7.10.
     Section 7.11. Opinion of Counsel. The Investor shall have received the form
of opinion agreed to between the parties on the date of this Agreement.

18



--------------------------------------------------------------------------------



 



     Section 7.12. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.
ARTICLE VIII
TERMINATION
     Section 8.01. Term. Unless otherwise terminated in accordance with
Section 8.02 below, this Agreement shall terminate upon the earlier to occur of
(i) the expiration of the Commitment Period or (ii) the issuance of Shares
pursuant to this Agreement in an amount equal to the Maximum Commitment Amount.
     Section 8.02. Other Termination.
     (a) The Investor may terminate this Agreement upon (x) one (1) business
day’s notice if the Company enters into any Prohibited Transaction as set forth
in Section 6.07 without the Investor’s prior written consent, or (y) one
(1) business day’s notice if the Investor provides written notice of a Material
Adverse Effect to the Company, and such Material Adverse Effect continues for a
period of ten (10) Trading Days after the receipt by the Company of such notice.
     (b) The Investor may terminate this Agreement upon one (1) business day’s
notice to the Company at any time in the event that the Registration Statement
is not initially declared effective in accordance with the Registration Rights
Agreement, provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this Section
8.02(b).
     (c) The Company may terminate this Agreement upon one (1) business day’s
notice; provided, however, that the Company shall not terminate this Agreement
pursuant to this Section 8.02(c) during any Draw Down Pricing Period; provided
further; that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.
     (d) Each of the parties hereto may terminate this Agreement upon one
(1) day’s notice if the other party has breached a material representation,
warranty or covenant to this Agreement and such breach is not remedied within
ten (10) Trading Days after notice of such breach is delivered to the breaching
party.
     Section 8.03. Effect of Termination. In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.01 or 8.02 herein, this Agreement shall
become void and of no further force and effect, except as provided in
Section 10.13. Nothing in this Section 8.03 shall be deemed to release the
Company or the Investor from any liability for any

19



--------------------------------------------------------------------------------



 



breach under this Agreement occurring prior to such termination, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement arising prior to such
termination.
ARTICLE IX
INDEMNIFICATION
     Section 9.01. Indemnification.
     (a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to recover). Accordingly, the amount which the Company is required to
pay to any Investor Indemnified Party hereunder (a “Company Indemnity Payment”)
will be reduced by any insurance proceeds actually recovered by or on behalf of
any Investor Indemnified Party in reduction of the related Damages. In addition,
if an Investor Indemnified Party receives a Company Indemnity Payment required
by this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party will pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.
     (b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Rights Agreement
or the Warrant; provided, however, that the Investor shall not be liable under
this Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Rights Agreement or the Warrant or
negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover).
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) will be reduced by
any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related

20



--------------------------------------------------------------------------------



 



Damages. In addition, if a Company Indemnified Party receives an Investor
Indemnity Payment required by this Article IX in respect of any Damages and
subsequently receives any such insurance proceeds, then the Company Indemnified
Party will pay to the Investor an amount equal to the Investor Indemnity Payment
received less the amount of the Investor Indemnity Payment that would have been
due if the insurance proceeds had been received, realized or recovered before
the Investor Indemnity Payment was made.
     Section 9.02. Notification of Claims for Indemnification. Each party
entitled to indemnification under this Article IX (an “Indemnified Party”)
shall, promptly after the receipt of notice of the commencement of any claim
against such Indemnified Party in respect of which indemnity may be sought from
the party obligated to indemnify such Indemnified Party under this Article IX
(the “Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.
     (a) Any claim for indemnification for Damages that do not result from a
Third Party Claim as defined in the following paragraph, shall be asserted by
written notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.01. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.
     (b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
     (c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the

21



--------------------------------------------------------------------------------



 



Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
will not compromise or consent to the entry of any judgment in any pending or
threatened claim relating to the matters contemplated hereby (if any Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising or that may arise
out of such claim. The rights accorded to an Indemnified Party hereunder shall
be in addition to any rights that any Indemnified Party may have at common law,
by separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article IX shall restrict or limit any rights that any Indemnified Party
may have to seek equitable relief.
ARTICLE X
MISCELLANEOUS
     Section 10.01. Fees and Expenses.
     (a) Each of the Company and the Investor agrees to pay its own expenses
incident to the performance of its obligations hereunder, except that the
Company shall be solely responsible for (i) all reasonable attorneys fees and
expenses incurred by the Investor in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and review of the Registration Statement, and in
connection with any amendments, modifications or waivers of this Agreement,
including, without limitation, all reasonable attorneys fees and expenses, and
(ii) all reasonable fees and expenses incurred in connection with the Investor’s
enforcement of this Agreement, including, without limitation, all reasonable
attorneys fees and expenses, and (iii) due diligence expenses incurred by the
Investor during the term of this Agreement equal to $12,500 per calendar
quarter, provided that such $12,500 shall not be payable in respect of any
calendar quarter following the calendar quarter during which the Company shall
have issued and sold Common Stock hereunder during the term of this Agreement in
aggregate Draw Down Amounts equal to or exceeding $25 million, and (v) all stamp
or other similar taxes and duties, if any, levied in connection with issuance of
the Shares pursuant hereto; provided, however, that in each of the above
instances the Investor shall provide customary supporting invoices or similar
documentation in reasonable detail describing such expenses, and provided
further that the maximum aggregate amount payable by the Company pursuant to
clause (i) above shall be $75,000 and the Investor shall bear all fees and
expenses in excess of $75,000 incurred in connection with the events described
under clause (i) above.

22



--------------------------------------------------------------------------------



 



     (b) If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Registration Rights Agreement or the Warrant,
the prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitied.
     Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
     Section 10.03. Brokerage. Each of the parties hereto represents that it has
had no dealings in connection with this transaction with any finder or broker
who will demand payment of any fee or commission from the other party. The
Company on the one hand, and the Investor, on the other hand, agree to indemnify
the other against and hold the other harmless from any and all liabilities to
any Persons claiming brokerage commissions or finder’s fees on account of
services purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
     Section 10.04. Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith, in each case with
a copy to the e-mail address set forth beside the facsimile number for the
addressee below. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
If to the Company:
Cytokinetics, Incorporated
280 East Grand Avenue
South San Francisco, CA 94080
Facsimile: (650) 624 3000
Attention: Sharon Surrey-Barbari, Chief Financial Officer -
sbarbari@cytokinetics.com
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304

23



--------------------------------------------------------------------------------



 



Facsimile: (650) 493 6811
Attention: Michael O’Donnell, Esq. – modonnell@wsgr.com
if to the Investor:
Kingsbridge Capital Limited/ c/o Kingsbridge Corporate Services Limited
Main Street
Kilcullen, County Kildare
Republic of Ireland
Facsimile: 011-353-45-482-003 – adamgurney@eircom.net
Attention: Adam Gurney, Managing Director
with a copy (which shall not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Facsimile: (212) 878-8375
Attention: Keith M. Andruschak, Esq. – keith.andruschak@cliffordchance.com
Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.
     Section 10.05. Assignment. Neither this Agreement nor any rights of the
Investor or the Company hereunder may be assigned by either party to any other
Person.
     Section 10.06. Amendment; No Waiver. No party shall be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth in this Agreement, the Warrant and the
Registration Rights Agreement. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by both parties hereto. The
failure of the either party to insist on strict compliance with this Agreement,
or to exercise any right or remedy under this Agreement, shall not constitute a
waiver of any rights provided under this Agreement, nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising such a right or remedy in the future.
     Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, relating to the subject matter hereof.
     Section 10.08. Severability. If any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party. In such
event, the Registration Rights Agreement will terminate simultaneously with the
termination of this Agreement; provided that in the event that this Agreement is
terminated by the Company in accordance with this Section 10.08 and the Warrant
Shares either have not been registered for resale by the Investor in accordance
with the Registration Rights Agreement or are otherwise not freely tradable (if
and when issued) in accordance with applicable law, then the Registration Rights

24



--------------------------------------------------------------------------------



 



Agreement in respect of the registration of the Warrant Shares shall remain in
full force and effect.
     Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
     Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.
     Section 10.11. Choice of Law. This Agreement shall be construed under the
laws of the State of New York.
     Section 10.12. Specific Enforcement, Consent to Jurisdiction.
     (a) The Company and the Investor acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
     (b) Each of the Company and the Investor (i) hereby irrevocably submits to
the jurisdiction of the United States District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Investor consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section shall affect or limit any right to serve process in any other
manner permitted by law.
     Section 10.13. Survival. The representations and warranties of the Company
and the Investor contained in Articles IV and V and the covenants contained in
Article V and Article VI shall survive the execution and delivery hereof and the
Closing until the termination of this Agreement, and the agreements and
covenants set forth in Article VIII and Article IX of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.
     Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s counsel, to issue a press
release or otherwise make a public statement or announcement with respect to
this Agreement prior to the Closing, the Company shall consult with the Investor
on the form and substance of such press

25



--------------------------------------------------------------------------------



 



release, statement or announcement. Promptly after the Closing, each party may
issue a press release or otherwise make a public statement or announcement with
respect to this Agreement or the transactions contemplated hereby or the
existence of this Agreement; provided that, prior to issuing any such press
release, making any such public statement or announcement, the party wishing to
make such release, statement or announcement consults and cooperates in good
faith with the other party in order to formulate such press release, public
statement or announcement in form and substance reasonably acceptable to both
parties.
     Section 10.15. Further Assurances. From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
[Remainder of this page intentionally left blank]

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officer as of the date first
written.

                      KINGSBRIDGE CAPITAL LIMITED        
 
               
 
  By:   /s/ Maria O’Donoghue        
 
     
 
Maria O’Donoghue
Director        
 
                    CYTOKINETICS, INCORPORATED        
 
               
 
  By:   /s/ James Sabry        
 
               
 
      James Sabry        
 
      President and Chief Executive Officer        

27



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

 



--------------------------------------------------------------------------------



 



Exhibit C
Officer’s Certificate
     I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Cytokinetics, Incorporated (the
“Company”) issuable in connection with the Draw Down Notice, dated
                     (the “Notice”) attached hereto and delivered pursuant to
Article III of the Common Stock Purchase Agreement, dated October 28, 2005 (the
“Agreement”), by and between the Company and the Investor, as follows
(capitalized terms used but undefined herein have the meanings given to such
terms in the Agreement):
     1. I am the duly elected [OFFICER] of the Company.
     2. The representations and warranties of the Company set forth in
Article IV of the Agreement are true and correct in all material respects as
though made on and as of the date hereof (except for such representations and
warranties that are made as of a particular date).
     3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.
     4. The Shares issuable in respect of the Notice will be delivered without
restrictive legend via book entry through the Depositary Trust Company to an
account designated by the Investor.
     The undersigned has executed this Certificate this                      day
of                                         , 200[_].

             
 
 
 
Name:        
 
  Title:        

 